                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

SAMUEL SCUDDER                                                                PLAINTIFF

                              CASE NO. 4:16-CV-297-BD

DOLGENCORP LLC                                                              DEFENDANT

                                         ORDER

       The parties have jointly filed a stipulation of dismissal with prejudice requesting

that the Court dismiss this case. (Docket entry #61) Accordingly, the case is hereby

dismissed, with prejudice, with each party bearing their own costs and expenses.

       The trial scheduled for May 30, 2019, is canceled, and the Clerk is directed to

close this case.

       IT IS SO ORDERED this 22nd day of May, 2019.



                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
